Order setting aside verdict on the ground that it was not unanimous reversed on the law, with costs, motion denied, without costs, verdict reinstated and judgment directed to be entered thereon. The record discloses that the verdict was unanimous. The examination of juror number 9 concluded with a declaration that the verdict as read was his verdict. That which he stated prior to that declaration was merely an explanation of how he came to agree upon the verdict. It did not constitute a declaration that he did not now agree to the verdict or that he refused to abide by it and desired to change his vote. The ease of Spielter v. North German Lloyd Steamship Co. (232 App. Div. 104) is distinguishable and is not a controlling authority to the contrary of the decision here made. Lazansky, P. J., Kapper, Carswell, Tompkins and Davis, JJ., concur.